EXHIBIT 10.1

AMENDMENT NO. 3
TO
LOAN AGREEMENT


THIS AMENDMENT NO. 3 to Loan Agreement (this “Amendment”) is entered into this
[●] day of August, 2014, by and between SILICON VALLEY BANK (“Bank”) and
HARMONIC INC., a Delaware corporation (“Borrower”). Capitalized terms used
herein without definition shall have the same meanings given them in the Loan
Agreement (as defined below).
RECITALS
A.    Bank and Borrower have entered into that certain Loan Agreement dated as
of August 26, 2011, as amended by (i) that certain Amendment No. 1 to Loan
Agreement by and between Bank and Borrower dated as of August 23, 2012 and (ii)
that certain Amendment No. 2 to Loan Agreement by and between Bank and Borrower
dated as of August 20, 2013 (as the same may from time to time be further
amended, modified, supplemented or restated, the “Loan Agreement”).
B.    Bank has extended credit to Borrower for the purposes permitted in the
Loan Agreement.
C.    Borrower has requested that Bank amend the Loan Agreement to extend the
maturity date and make certain other revisions to the Loan Agreement as more
fully set forth herein.
D.    Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1.    Amendments to Loan Agreement.
1.1    Section 13.1 (Definitions). Each of the following definitions is hereby:
(a) to the extent already defined in Section 13.1 of the Loan Agreement, amended
and restated in its entirety as follows, and (b) to the extent not already
defined in Section 13.1 of the Loan Agreement, added to Section 13.1 of the Loan
Agreement, in its appropriate alphabetical order, as follows:
““LIBOR Rate Margin” is one and one-half percent (1.50%).”


““Revolving Line Maturity Date” is December 31, 2014.”


““Third Amendment Effective Date” is August [●], 2014.”







--------------------------------------------------------------------------------



2.    Limitation of Amendments. The amendments set forth in Section 1, above,
shall be limited precisely as written and shall not be deemed (a) to be a
forbearance, waiver or modification of any other term or condition of the Loan
Documents or of any other instrument or agreement referred to therein; (b) to
prejudice any right or remedy which Bank may now have or may have in the future
under or in connection with the Loan Agreement or any instrument or agreement
referred to therein; (c) to be a consent to any future amendment or
modification, forbearance or waiver to any instrument or agreement the execution
and delivery of which is consented to hereby, or to any waiver of any of the
provisions thereof; or (d) to limit or impair Bank’s right to demand strict
performance of all terms and covenants as of any date. Except as expressly
amended hereby, the Loan Agreement shall continue in full force and effect.
3.    Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:
3.1    Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;
3.2    Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
3.3    The organizational documents of Borrower delivered to Bank on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;
3.4    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
3.5    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;
3.6    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made or
except for any filing, recording, or registration required by the Securities
Exchange Act of 1934; and

2



--------------------------------------------------------------------------------



3.7    This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
4.    Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede all prior agreements,
understandings, offers and negotiations, oral or written, with respect thereto
and no extrinsic evidence whatsoever may be introduced in any judicial,
reference or arbitration proceeding, if any, involving this Amendment; except
that any financing statements or other agreements or instruments filed by Bank
with respect to Borrower shall remain in full force and effect.
5.    Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument. All counterparts shall be deemed an original of this
Amendment. Any signature delivered by a party by facsimile transmission or by
electronic transmission of a PDF file shall be deemed to be an original
signature hereto.
6.    Loan Document. This Amendment is a Loan Document.
7.    Effectiveness. This Amendment shall be deemed effective on the Second
Amendment Effective Date upon (a) the due execution and delivery to Bank of this
Amendment by each party hereto and (b) Borrower’s payment of all Bank Expenses
incurred and invoiced as of the date hereof.
8.    CHOICE OF LAW; VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE. THIS
AMENDMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF LAW, VENUE,
JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN SECTION 11 OF THE LOAN
AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY REFERENCE, MUTATIS
MUTANDIS.
[Signature page follows.]



3



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.




BORROWER


HARMONIC INC.,
a Delaware corporation




By:   __________________________
Name: __________________________
Title:   __________________________




[Signature Page to Amendment No. 3 to Loan Agreement]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.




BANK


SILICON VALLEY BANK




By:   __________________________
Name: __________________________
Title:   __________________________




[Signature Page to Amendment No. 3 to Loan Agreement]